Citation Nr: 1507081	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011 the Veteran sought reconsideration of that decision, and in the same month the RO issued a ruling confirming and continuing the December 2010 denial of service connection for bilateral hearing loss.

The Board notes that the issue of entitlement to service connection for tinnitus was also denied in the December 2010 and October 2011 rating decisions along with the claim currently on appeal.  Following additional development, the RO granted service connection for tinnitus in a May 2013 rating decision.  As the issue on appeal has been granted, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of      his claim and waived the right to have the evidence initially considered by the RO. 38 C.F.R. § 20.1304(c).


FINDING OF FACT

Competent evidence indicates a hearing loss disability is related to in-service noise exposure.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Board's favorable disposition to grant the claim for service connection for bilateral hearing loss, the Board finds that no discussion of compliance with the Veteran's Claims Assistance Act is necessary at this time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric         test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
 
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran seeks entitlement to service connection for bilateral hearing loss, asserting that his hearing loss is the result of noise exposure from driving a vehicle known as Gama Goat and artillery use during service.  In his April 2013 substantive appeal, the Veteran reported that he noticed diminished hearing acuity immediately after service.

In this case, the current medical evidence shows that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, on VA examination in May 2013 audiometric testing showed the puretone thresholds in decibels at the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 30, 30, 45, 45, and 45; and 30, 35, 35, 40, and 45 in the left ear.  Thus, the first criterion for establishing service connection for hearing loss, current disability, has been met.

The Veteran provided testimony at his August 2014 hearing that he drove a Gama Goat in service and that the vehicle was very loud.  The record contains a copy of a December 1975 United States General Accounting Office report to Congress that contains factual findings of excessive noise levels associated with the Gama Goat.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.

The remaining element necessary to establish service connection is a causal relationship between the present bilateral hearing loss disability and the noise exposure in service, the so-called "nexus" requirement.  The service treatment records do not show any complaints, treatment, or diagnosis of hearing loss during service.

On VA examination in December 2010 and May 2013, VA examiners opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure because a review of the service treatment records indicated hearing sensitivity within normal limits at the time of military separation.

In September 2014, the Veteran submitted a medical statement from a private physician, who reported that the Veteran's hearing loss "can certainly be associated with his noise exposure when he was in the military driving [a gama goat]."  The Veteran also submitted a medical statement from a VA physician, who reported that the Veteran's "exposure to [the gama goat's] noise level, combined with the fact that he was involved in artillery, leave me with no doubt that [his exposure to noise in the military caused] his hearing loss []."

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2014).  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's bilateral hearing loss is related to his service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


